Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pamela Sherwood on 02/22/2021.
The specification has been amended as follows: 
[0034]	The first 142 amino acids of CD47 polypeptide comprise the extracellular region of CD47
[0049]	In certain embodiments, soluble CD47 polypeptide comprises the extracellular domain of CD47, including the signal peptide, such that the extracellular portion of CD47 is typically 142 amino acids in length
[0051] In other embodiments, the soluble CD47 polypeptide comprises an extracellular domain of CD47 that lacks the signal peptide. 

Notes on Independent Claim 8
It is noted that in the claim set, dated 11/18/2020, independent claim 8 is incomplete. In claim 8, the recitation of SEQ ID NO: 6 is missing, the phrase “to increase depletion of the lung cancer cells” is missing, and claim 8 does not contain a period at the end of the claim. In a conversation with Pamela Sherwood, it was indicated that in the claim set, dated 11/18/2020, a word processing error resulted in the deletion of parts of the claim. Note that in the claim set, dated 02/27/2020, claim 8 ends with the phrase “in a dose effective to increase depletion of the lung cancer cells.” Therefore in order to remedy said word processing error, claim 8, as recited in the claim set, dated 11/18/2020, should be stated as follows:
8.	(currently amended) A method of treating an individual with small cell lung cancer, the method comprising:
comprising a variable heavy (VH) region containing the VH complementarity regions, CDR1, CDR2, and CDR3, respectively set forth in SEQ ID NO: 1, 2, and 3; and a variable light (VL) region containing the VL complementary regions, CDR1, CDR2, and CDR3, respectively set forth in SEQ ID NO: 4, 5, and 6, and.

Conclusion
Claims 8, 15-18, 21, and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NELSON B MOSELEY II/Examiner, Art Unit 1642